Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 10/13/2020 in which claims 1-2, 4-5, 7-14, 16-24 are pending, claims 21-24 are new, claims 1, 2, 4, 5, 7, and 9 are currently amended. 

Claim Objections
Claim 19-24 are objected to because of the following informalities: 
Claims 19-24 are missing a comma after “The method of claim X”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, “attached to a base”.  However, “a base” was already set forth in claim 1.  It appears that these are the same bases. Claim 2 should be amended to --the base--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickrell, Jr. et al. (U.S. Patent 5,005,730), herein referred to as Pickrell. 
Pickrell discloses a band dispensing system comprising: a chain of rupturably connected elastic bands (25), each of the bands configured as a loop surrounding an aperture (fig. 6); and a dispenser (10) comprising: a base (12) including: a fixed convex surface (24), wherein the chain of bands is (25) configured to be drawn along a chain travel path from a first side (left side per fig. 4) of the fixed convex surface to a second side of the fixed convex surface (right side per fig. 4); and a stop element (guide bar 46) positioned proximate the second side of the fixed convex surface(closer to left side than right side per fig. 4); and a cover (14) wherein the cover (14) has an interior concave surface (e.g. near ref. 18 in fig. 5), the cover having a closed position (attached to the base 12) wherein a channel (e.g. arrow 49 is defined by the interior concave surface, the fixed convex surface (24), and the stop element (46); wherein a portion of the chain travel path is defined through the channel.

    PNG
    media_image1.png
    944
    1141
    media_image1.png
    Greyscale

In regards to claim 2, Pickrell discloses a cover (14) that is movably attached to a base
In regards to claim 4, Pickrell discloses a gap (42) between the stop element (46) and the cover (14), wherein the chain travel path (e.g. 49/45) is disposed through the gap (42).
In regards to claim 5, Pickrell discloses wherein the cover (14) is movable (removable) relative to the base (12) between a closed and an open position. 
	In regards to claim 8, Pickrell discloses wherein the fixed convex surface is located on a protrusion (pin 24). 
.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pickrell, Jr. et al. (U.S. Patent 5,005,730), herein referred to as Pickrell in view of Svensson (U.S. Patent 5,294,034).  Pickrell discloses the claimed invention except wherein the cover is pivotally attached to the base.  It is noted that Pickrell discloses on col. 2, lines 18-20 that “It is to be understood that base 12 and cover 14 may be secured together by any means desired.”  Thereby Pickrell acknowledges that the means for attaching the cover and base are not limited to only the pins 16.  Attention is further directed to the Svebsson ticket dispenser, wherein a roll of tickers is secured within a ticker feeder that is comprised of an upper cover and a casing.  The upper cover is shown as being hinged to the casing, to allow for the removal and installation of the tickets. The cover remains attached to the casing during the opening of the upper cover via the hinge.   This provides for easy access to the casing without misplacing the cover.  As Pickrell . 

Allowable Subject Matter
Claims 9-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.